DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takamatsu et al. (U.S. Publication No. 2020/0298842 A1) hereinafter Takamatsu.
Regarding claim 1, Takamatsu discloses a control system of a vehicle, the vehicle including a detection unit for detecting external information related to an outside of surroundings of the vehicle [see Paragraph 0042 – discusses a detection device for information around a vehicle that is traveling along a route], the external information being used to control a driven state of the vehicle [see Paragraphs 0060-0062 – discusses determining a driving action based on the detection information, and operating the vehicle to execute the driving action], the control system performs a method comprising: 
obtaining map information of surroundings of a route on which the vehicle travels based on position information of the vehicle [see Paragraph 0072 - discusses that acquiring the existence of road structures on a route (the vehicle travels) by referring to the map information], and 
specifying, from among pieces of detection range information corresponding to the map information, detection range information corresponding to the detection unit [see Paragraph 0100 - discusses referring to map information to set a region, see Paragraph 0118 - discusses setting detection ranges in the region, setting wide and narrow detection ranges, and distances along the traveling direction, and see Paragraph 0156 - discusses setting detection range in accordance with road width]; and 
controlling the driven state of the vehicle based on the specified detection range information and the external information [see Paragraphs 0143-0144 - discusses creating a driving plan after setting detection ranges, and executing driving control based on the detection conditions].

Regarding claim 2, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses wherein the detection range information includes information corresponding to a distance that is detectable by the detection unit [see Paragraph 0118 - discusses detection range information including distance along the traveling direction].

Regarding claim 3, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses wherein the detection unit includes at least one sensor selected from the group consisting of a camera, a millimeter wave radar, a centimeter wave radar, and LIDAR [see Paragraphs 0042-0044 - discusses the detection device includes: RADAR, LIDAR, and cameras].

Regarding claim 8, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses wherein the external information includes information regarding a moving direction of the vehicle [see Paragraph 0042 - discusses that a camera captures images ahead of the vehicle, see Paragraph 0043 - discusses that the detection device obtains a time required to reach an object based on the position of the object (ahead of the vehicle)], and
the map information includes detection range information corresponding to a position and the moving direction of the vehicle [see Paragraph 0067 - discusses using the map information to calculate a route using the current position and traveling direction (of the vehicle), and see Figure 6A below – depicts map information including detection range information (R0) that corresponds to a position (V1) and moving direction of the vehicle (RT1)].


    PNG
    media_image1.png
    351
    625
    media_image1.png
    Greyscale

Figure 6B of Takamatsu
Regarding claim 9, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses wherein the external information includes information related to a road structure [see Paragraph 0042 - discusses that the detection device acquires objects, such as road structures].

Regarding claim 10, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses wherein the external information includes information related to a traffic participant that includes at least one of an oncoming vehicle [see Paragraph 0128 - discusses extracting objects such as oncoming vehicles], see Paragraph 0042 - discusses that the detection device acquires objects, such as pedestrians, two-wheel vehicles (bike), and other vehicles].

Claims 14-16 are analogous to claim 1 and are rejected as being anticipated by Takamatsu.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu in view of Fujita et al. (U.S. Publication No. 2017/0320521 A1) hereinafter Fujita.

Regarding claim 4, Takamatsu discloses the invention with respect to claim 3.Takamatsu further discloses wherein the map information includes detection range information corresponding to a sensor [see Paragraph 0118 - discusses setting detection ranges in the region (from the map information)] and specifying the detection range information [see Paragraph 0118 - discusses setting wide and narrow detection ranges for a sensor].

However, Takamatsu fails to disclose:
wherein the map information includes detection range information corresponding to a type of the at least one sensor, and
the specifying of the detection range information includes specifying the detection range information based on the type of the at least one sensor.

Fujita discloses that different types of sensors have different detection ranges [see Paragraph 0050 - discusses that cameras can set narrow or wide detection ranges because of the wide angle lenses, and that RADARs have narrow ranges] and that the detection information is specified by setting a range [see Paragraph 0051].

Fujita suggests that by setting a range with a plurality of sensors (different types), so that the sensors cover the same range, erroneous recognition is avoided [see Paragraph 0051].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map information as taught by Takamatsu to include detection range information (narrow or wide based on camera and/or narrow based on RADAR) and to specify the detection information based on the type of sensors (setting a range) as taught by Fujita in order to avoid erroneous recognition of objects with different types of sensors [Fujita, see Paragraph 0051].

Regarding claim 5, Takamatsu and Fujita disclose the invention with respect to claim 4. Fujita further discloses see Paragraph 0051 – discusses setting a maximum detection range or minimum detection range based on the types of sensors used].

Fujita suggests that by setting a range with a plurality of sensors (different types), so that the sensors cover the same range, erroneous recognition is avoided [see Paragraph 0051].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map information as taught by Takamatsu to include detection range information corresponding to types of a plurality of sensors as taught by Fujita in order to avoid erroneous recognition of objects with different types of sensors [Fujita, see Paragraph 0051].

Regarding claim 6, Takamatsu discloses the invention with respect to claim 1. However, Takamatsu fails to disclose:
calculating a travel risk on the route on which the vehicle travels from the specified detection range information, 
correcting the travel risk based on the external information, and 
controlling the driven state of the vehicle based on the corrected travel risk.

Fujita discloses:
calculating a travel risk on the route on which the vehicle travels from the specified detection range information [see Paragraph 0089 - discusses calculating a certainty factor of a detection range (see Paragraph 0088 - discusses error in distance measurements for sensors)], 
correcting the travel risk based on the external information [see Paragraph 0089 - discusses calculating a certainty factor on the basis of an object in the environment, see Paragraph 0090 - discusses correcting the detection range based on the error and certainty factor], and 
controlling the driven state of the vehicle based on the corrected travel risk [see Paragraph 0105 - discusses setting a lane change on the basis of a corrected detection range of a sensor (see Paragraph 0103 - discusses performing drive assist control for the lane change), see Paragraph 0074 - discusses setting a target speed during lane change completion].

Fujita suggests that by setting a lane change in consideration of the error/certainty factor (used to correct the detection range), that rapid deceleration/lane changes are prevented and the vehicle changes lanes smoothly [see Paragraph 0104].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the vehicle as taught by Takamatsu to calculate a travel risk, correct the travel risk, and control the vehicle based on the corrected travel risk as taught by Fujita in order to avoid rapid deceleration/lane changes to allow smooth transitions when performing appropriate lane changes [Fujita, see Paragraph 0104].

Regarding claim 13, Takamatsu discloses the invention with respect to claim 1
However, Takamatsu fails to disclose wherein the controlling the driven state of the vehicle includes controlling at least one of a target speed of the vehicle and an automated driving level of the vehicle.

Fujita discloses wherein the controlling the driven state of the vehicle includes controlling at least one of a target speed of the vehicle [see Paragraph 0074 - discusses setting a target speed during lane change completion]

Fujita suggests that by setting a target vehicle speed, rapid deceleration is prevented [see Paragraph 0074].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the vehicle as taught by Takamatsu to control a vehicle to a target speed as taught by Fujita in order to avoid rapid deceleration/lane changes [Fujita, see Paragraph 0074].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu in view of Ichinose et al. (U.S. Publication No. 2021/0141079 A1) hereinafter Ichinose.

Regarding claim 7, Takamatsu discloses the invention with respect to claim 1. Takamatsu further discloses: 
calculating a travel risk based on the see Paragraph 0115 - discusses calculating a probability an object comes in contact with the vehicle (determined as a detection condition that is detected based on a narrow/wide range of the detection unit (see Paragraph 0118)], and 
controlling the driven state of the vehicle based on the travel risk [see Paragraph 0143 - discusses recreating a driving plan on the basis of the detection condition].

However, Takamatsu fails to disclose correcting the specified detection range information based on the external information.

Ichinose discloses correcting specified detection range information based on external information [see Paragraph 0038 - discusses correcting detection range information when detecting an object].

Ichinose suggests that by correcting distance information from the detection device, distance measurements are performed more reliably [see Paragraph 0009].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the vehicle as taught by Takamatsu to include correcting specified detection range information based on external information as taught by Ichinose in order to have a reliable distance measurement to an object [Ichinose, see Paragraph 0009].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu in view of Schroff et al. (U.S. Publication No. 2020/0003901 A1) hereinafter Schroff.

Regarding claim 11, Takamatsu discloses the invention with respect to claim 1.	
However, Takamatsu fails to disclose wherein the external information includes information related to a natural environment that includes at least one of a status in which the surroundings of the vehicle have at least one of rainy weather, cloudy weather, fog, snowfall, and yellow sand, a status in which a floating substance attributed to strong wind has been detected, a status in which a light source exists in front of a camera installed in the vehicle or ahead in a traveling direction of the vehicle, and a status in which there is a shortage of a light amount.
	
Schroff discloses wherein the external information includes information related to a natural environment that includes at least one of a status in which the surroundings of the vehicle have at least one of rainy weather, cloudy weather, fog, snowfall, and yellow sand [see Paragraph 0039 – discusses that the perception component of a vehicle takes sensor data indicated characteristics associated with the environment such as a weather condition], see Paragraph 0039 – discusses that the perception component of a vehicle takes sensor data indicated characteristics associated with the environment such an indication of darkness/light – see Paragraph 0061 – discusses cameras installed at various locations on the exterior of the vehicle]

Schroff suggests that effective sensor ranges are based on the weather and light [see Paragraph 0078].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection unit as taught by Takamatsu to detect weather and light conditions as taught by Schroff in order to set an effective sensor range [Ichinose, see Paragraph 0078].
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu in view of Schroff further in view of Kutila et al. (U.S. Publication No. 2019/0294167 A1) hereinafter Kutila.

Regarding claim 12, Takamatsu and Schroff disclose the invention with respect to claim 11. Schroff further discloses the specifying of the detection range information specification includes specifying detection range information corresponding to the natural environment detected by the detection unit [see Paragraph 0078 - discusses that a sensor range, according to map data, is based on weather and light, and see Paragraph 0039 – discusses that the perception component of a vehicle takes sensor data indicated characteristics associated with the environment such a weather condition and indication of darkness/light].

Schroff suggests that effective sensor ranges are based on the environment (weather and light) [see Paragraph 0078].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection unit as taught by Takamatsu to specifying detection range information corresponding to the natural environment detected by the detection unit as taught by Schroff in order to set an effective sensor range [Ichinose, see Paragraph 0078].

However, the combination of Takamatsu and Schroff fails to disclose:
wherein the map information includes pieces of detection range information that respectively correspond to types of weather.

Kutila discloses wherein the map information includes pieces of detection range information that respectively correspond to types of weather [see Paragraphs 0128-0129 – discusses a vehicle traveling through areas that has estimated sensor performance based on weather, the vehicles perception range becomes degraded due to the AV traveling through an area with harsh weather (as opposed to the perception range not affected when travelling through an area without harsh weather), and see Paragraph 0127 – discusses sensor performance for different types of sensors in different weather conditions].
Kutila suggests that sensor performance is estimated when degradation occurs along a route (weather) and that the vehicle optimizes route planning [see Paragraph 0128 and 0129].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map information as taught by Takamatsu to includes pieces of detection range information that respectively correspond to types of weather as taught by Kutila in order to determine sensor degradation on a route and optimize route planning [Kutila, see Paragraph 0128 and 0129].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665